Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to preliminary amendment filed on 11-12-2020.  Claims 17-25 have been cancelled and claims 26-32 have been added.  Claims 1-16 and 26-32 are pending.    

Election/Restrictions
3. 	Restriction to one of the following inventions is required under 35 U.S. C. 121:
        I. Claims 1-16, drawn to A system for producing an encoded digital audio recording having a plurality of audio channels or audio objects, comprising: an encoder to encode a digital audio recording having a plurality of original audio channels or audio objects, to produce an encoded digital audio recording; an equalization (EQ) value generator to produce a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording; and a bitstream multiplexer to combine a) the encoded digital audio recording with b) the sequence of EQ values including an indication of said EQ group, the latter as metadata associated with the encoded digital audio recording; classified in H04S 3/02.CPC.
s 26-32, drawn to A method, performed by a processor, for encoding-side processing of a digital audio recording, the method comprising: encoding a digital audio recording having a plurality of original audio channels or audio objects to produce an encoded digital audio recording; producing a sequence of equalization (EQ) values that define equalization (EQ) filtering to be applied by a decoding-side processor, wherein the sequence of EQ values includes an equalization (EQ) set identifier of an equalization (EQ) set that defines EQ filtering to be applied to a grouping of original audio channels or audio objects; producing a downmix identifier defining a downmix to be performed by a decoding-side processor, wherein the EQ set, that defines the EQ filtering, is independent from the downmix defined by the downmix identifier; and combining into a bitstream a) the encoded digital audio recording with b) the sequence of EQ values and the downmix identifier as metadata associated with the encoded digital audio recording; classified in G03G 5/025.CPC.
                    4. Inventions Group I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination in Group I has an equalization (EQ) value generator to produce a sequence of EQ values which define EQ filtering that is to be applied to a specified EQ group of one or more of the original audio channels or audio objects, independent of downmix and upon decoding the encoded digital audio recording; and a bitstream multiplexer to combine a) the encoded digital audio recording with b) the sequence of EQ values including an indication of said EQ group, the latter as metadata associated with the encoded digital audio recording; producing a sequence of equalization (EQ) values that define equalization (EQ) filtering to be applied by a decoding-side processor, wherein the sequence of EQ values includes an equalization (EQ) set identifier of an equalization (EQ) set that defines EQ filtering to be applied to a grouping of original audio channels or audio objects; producing a downmix identifier defining a downmix to be performed by a decoding-side processor, wherein the EQ set, that defines the EQ filtering, is independent from the downmix defined by the downmix identifier; and combining into a bitstream a) the encoded digital audio recording with b) the sequence of EQ values and the downmix identifier as metadata associated with the encoded digital audio recording. See MPEP § 806.05(d).
      The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR  1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6. 	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
           
                                                 Conclusion
7.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			


should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPU), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 11-05-2021